  Case 18-17465       Doc 45   Filed 11/01/18 Entered 11/02/18 09:18:53             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:    18-17465
Tanya Washington                             )
                                             )                Chapter: 13
                                             )
                                                             Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

                                    ORDER MODIFYING PLAN

      This cause coming to be heard on Motion of the Debtor for entry of an Order modifying the
Chapter 13 Plan; the Court having jurisdiction over the matter and being fully advised in the premises;

IT IS HEREBY ORDERED:

   1. That the current plan is amended at Part 3.1 of the Chapter 13 Plan to (1) add creditor Homewood
Shores Condominium Association; (2) list their collateral property as 820 Elder Rd, Homewood, IL
60430; (3) provide a current installment payment of $277.90 paid by the Trustee; (4) list the amount of
arrearage as $6,505.05; (5) Provide an interest rate of 0%; (6) list the monthly payment on arrearage as
$110.00 per month and; (7) provide $23,179.05 as the estimated total payments made by the trustee.

  2. That the current Chapter 13 plan payment is increased to $2,900.00 per month.




                                                          Enter:


                                                                   Timothy A. Barnes
Dated: November 01, 2018                                           United States Bankruptcy Judge

 Prepared by:
